t c memo united_states tax_court james benson dunham and melanie a dunham petitioners v commissioner of internal revenue respondent docket no 7029-02l filed date jerry arthur jewett for petitioners michelle m lippert for respondent memorandum opinion haines judge the petition in this case was filed in response to the notice_of_determination concerning collection action s under sec_6320 and or after concessions the notice_of_determination was issued for and this petition was filed for and the parties subsequently continued the issues for decision are whether respondent abused his discretion in determining that collection action could proceed for and whether the court should impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue amounts are rounded to the nearest dollar background all of the facts have been stipulated the stipulated facts and the attached exhibits are incorporated herein by this reference petitioners resided in havelock north carolina at the time they filed their petition petitioners untimely filed a form_1040 u s individual_income_tax_return for reporting a tax_liability of dollar_figure and income_tax withheld of dollar_figure no payment accompanied the return respondent assessed petitioners’ income_tax together with statutory penalties and interest on the basis of information contained in the filed return although petitioner sec_1 continued stipulated that respondent incorrectly assessed petitioners’ income_tax_liability for and respondent has abated the assessment for that year entered into an installment_agreement with respondent to pay the tax_liabilities no payments were made on date petitioners filed a claim_for_refund for based on zero entries for all categories of income respondent denied the claim by letter dated date stating the amounts you received are gross_income as defined by the internal_revenue_code on date petitioners sent respondent a letter requesting information and demanding proof of respondent’s authority petitioners also requested that a meeting be scheduled on date jerry arthur jewett mr jewett executed a form_2848 power_of_attorney and declaration of representative on behalf of petitioners a final notice--notice of intent to levy and notice of your right to a hearing was sent to petitioners on date the tax owed for with penalties and interest as set forth in the final notice was dollar_figure on date petitioners filed a form request for a collection_due_process_hearing that included a 19-page letter signed by mr jewett the letter asserted tax-protester boilerplate including the individual or individuals named above are not persons or a person liable for the income_tax or required to file a form_1040 by virtue of non- residence in or lack of income earned within or effectively connected to any u_s_territory possession and or enclave deriving authority from article i sec_2 cl or article sec_3 cl of the constitution of the united_states the individual or individuals named herein are natural born citizens of one of the republic states under the constitution and law a hearing pursuant to petitioners’ request was conducted on date with a court reporter present a transcript of the proceedings was made a certificate of assessments and payments for had been mailed to petitioners before the hearing at the hearing attended by petitioner james benson dunham mr dunham mr jewett repeated his frivolous arguments among other things mr jewett argued mr jewett most importantly and of course we’ll get around to this but i think that it’s important to make sure that it’s clear from the beginning that one of the arguments that my clients are making is that they’re not liable for the so-called income_tax and i would point out that if one opens the index to the code a copy of which i have in front of me one will find a listing of many different types of taxes for which there is liability in the internal_revenue_code nowhere therein is there a liability listed for an income_tax hearing officer george those arguments that your clients raise in their appeal request and on their form 1040s have been refuted by the judicial authorities and have been called frivolous and i’m going to hand to you and your client news_release number ir-2001-59 that gives you an idea and lists the cases that have made similar arguments such as those that you’re making today and those that you have made the tax_court has determined that those types of arguments are frivolous and it could cost your client more money if you advocate in court the same arguments that you’re advocating today because the taxpayers and their representatives who make those kinds of arguments are being sanctioned mr jewett well let me just say this in response to that ms george i think you’ll agree with me that james and melanie dunham’s name is not anywhere on this that there have been no determinations made with regard to james and melanie dunham i don’t know what the facts are in the cases and i’m not going to address each of these arguments in any great exhausting detail but there’s a reason why horse races are held because you never know who’s going to win that race until the race is over on date a notice_of_determination concerning collection action s under sec_6320 and or was sent to petitioners the notice indicated the frivolous nature of petitioners’ arguments and stated all statutory administrative and procedural requirements have been met by the internal_revenue_service prior to proposing the notice_of_levy no viable alternatives to such action were established during appeals consideration accordingly such action is not considered to be overly intrusive at this time in the petition in this case petitioners asserted no provision of the internal_revenue_code makes them liable for the income_tax and penalties determined in the statutory notice there was no valid assessment of taxes they did not receive a notice_and_demand for payment of the taxes at issue they did not receive a valid notice_of_deficiency and at the hearing they did not receive verification from the secretary that the requirements of any applicable law or administrative procedure have been met the same arguments were repeated in petitioners’ trial memorandum signed by mr jewett and filed with the court before the calendar call mr jewett had been advised by the court in a conference call with respondent’s counsel in an essentially identical case that the arguments presented were frivolous and that petitioners could have penalties imposed against them under sec_6673 at the call of the calendar mr jewett acknowledged the court’s warning to him mr jewett also confirmed that he had informed petitioners of the possibility that penalties could be imposed against them petitioners authorized mr jewett to proceed with the same arguments in spite of the warning discussion during the trial session held in cleveland ohio beginning date four cases including the instant case were submitted on the basis of fully stipulated facts mr jewett represented the taxpayers in each of the four cases brodman v commissioner tcmemo_2003_230 was the first of the four cases to be decided we held in brodman that no bona_fide issues were raised no alternatives to collection were proposed and the arguments presented were frivolous no abuse_of_discretion was found collection was allowed to proceed and a james benson and melanie a dunham docket no 7029-02l gregory r brown docket no 8368-02l harold v and imogene n pahl docket no 11572-02l charles and teresa brodman docket no 16598-02l penalty of dollar_figure under sec_6673 was imposed upon the taxpayers similarly petitioners did not raise any bona_fide issues or collection alternatives rather petitioners presented a hodgepodge of unsupported assertions irrelevant platitudes and legalistic gibberish similar to those previously rejected by this court 737_f2d_1417 5th cir see brodman v commissioner supra kish v commissioner tcmemo_1998_16 fisher v commissioner tcmemo_1996_277 we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit crain v commissioner supra pincite the court rejects these boilerplate tax-protester types of arguments as frivolous and without merit as a result we hold that respondent did not abuse his discretion in determining that collection should proceed in the instant case petitioners were specifically warned on two occasions of the likelihood of a penalty under sec_6673 if they continued with these arguments despite the sec_6673 provides procedures instituted primarily for delay etc -- whenever it appears to the tax_court that-- a proceedings before it have been instituted or continued warning given at the sec_6330 hearing and the warning given by the court petitioners did not abandon their frivolous arguments but authorized mr jewett to continue to assert them petitioners should be treated the same as other taxpayers similarly situated as we stated in brodman v commissioner supra the taxpayers who continue to pursue those claims are not entitled to a free ride as a result we hold that a penalty of dollar_figure against petitioners should be awarded to the united_states pursuant to sec_6673 moreover we are concerned by the representation of mr jewett an experienced attorney in petitioners’ pursuit of these frivolous claims all of mr jewett’s arguments on behalf of petitioners had been rejected by the court in numerous cases although as in brodman we have decided not to impose a penalty against mr jewett under sec_6673 he i sec_3 continued maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure sec_6673 provides in part counsel’s liability for excessive costs --whenever it appears to continued reminded of the consequences if he repeats or persists in similar claims in the future see sec_6673 119_tc_285 edwards v commissioner tcmemo_2003_149 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered continued the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require-- a that such attorney or other person pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct
